            Case 7:15-cv-00097-ADA Document 259 Filed 05/16/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

FINALROD IP, LLC, and R2R AND                   §
D, LLC dlb/a SUPEROD,                           §
Plaintiffs/Counterclaim Defendants              §
                                                §
v.                                              §
                                                §       CASE NO. 7:15-CV-00097-ADA
JOHN CRANE, INC., JOHN CRANE                   §
PRODUCTION SOLUTIONS, INC.                     §
and ENDURANCE LIFT                             §
SOLUTIONS INC.,                                §
Defendants/Counterclaim Plaintfft              §

     ORDER ADOPTING SPECIAL MASTER'S REPORT AND RECOMMENDATION
                   REGARDING CLAIM CONSTRUCTION

        Before the Court is the Report and Recommendation of Special Master Scott Woloson,

which was issued on February 11, 2019. Document Number 215. In the Report and

Recommendation, the Special Master proffers proposed claim constructions for terms that have

been disputed by the Parties. The action was referred to the Special Master for this Report and

Recommendation pursuant to Federal Rule of Civil Procedure 53.

       The Parties have timely filed objections to the Special Master's Report and

Recommendation. In light of the Parties' objections, the Court has undertaken a de novo review

of the case file in this action. The Court, having reviewed the Special Master's recommended

constructions, will accept and adopt the Report and Recommendation for the reasons stated

therein with the exception of the proposed construction for the claim term "such that."

       With respect to the claim term "such that," the Court finds that the proper construction

that should be adopted is the one proffered by Plaintiff: "resulting in or the result is." The Court

finds that the fact that the Patent Owner expressly argued in the IPR that "[t]he proper

construction of the 'such that' language, as a PHOSITA would understand it, is 'causes or

                                                    1
             Case 7:15-cv-00097-ADA Document 259 Filed 05/16/19 Page 2 of 2




creates "   is   an insufficient reason to determine that this is the proper construction of the claim

term "such that." As such, the Court will adopt the construction proffered by Plaintiff.

         It is therefore   ORDERED that the Parties' objections to the Report and Recommendation
of the Special Master are OVERRULED. It is FURTHER ORDERED that the Report and

Recommendation of the Special Master filed in in this case is ACCEPTED AND ADOPTED

by the Court with the exception of the Special Master's construction of the claim term "such

that."

SIGNED this 16th day of May 2019.




                                         UNITED STATES DISTRICT JUDiE
